t c memo united_states tax_court william h and jo anne lindley petitioners v commissioner of internal revenue respondent docket no 6657-05l filed date asher b bearman jaret r coles jennifer a gellner terri a merriam and wendy s pearson for petitioners gregory m hahn and thomas n tomashek for respondent memorandum findings_of_fact and opinion haines judge petitioners filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for through pursuant to sec_6330 petitioners seek review of respondent’s determination the issue for decision is whether respondent abused his discretion in sustaining the proposed collection action findings_of_fact some of the facts have been stipulated and are so found the first second third fourth and fifth stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in hoover alabama when they filed their petition petitioners have been married for years and have two children a 19-year old daughter and a 15-year old son unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent reserved relevancy objections to many of the exhibits attached to the stipulations of fact fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while the relevance of some exhibits is certainly limited we find that the exhibits meet the threshold definition of relevant evidence and are admissible the court will give the exhibits only such consideration as is warranted by their pertinence to the court’s analysis of petitioners’ case respondent also objected to many of the exhibits on the basis of hearsay even if we were to receive those exhibits into evidence they would have no impact on our findings_of_fact or on the outcome of this case at the time of trial petitioner william h lindley mr lindley wa sec_58 years old and petitioner jo anne lindley mrs lindley wa sec_51 petitioners both have high school educations and have taken some college classes mr lindley is a staff manager for bell south and mrs lindley works for the alabama policy institute in petitioners became partners in washoe ranches j v washoe ranches and timeshare breeding services j v tbs partnerships organized and operated by walter j hoyt iii hoyt from about through hoyt organized promoted and operated more than cattle breeding partnerships hoyt also organized promoted and operated sheep breeding partnerships from to his subsequent removal by the tax_court in through hoyt was the tax_matters_partner of each hoyt partnership from approximately through hoyt was a licensed enrolled_agent and as such he represented many of the hoyt partners before the internal_revenue_service irs in hoyt’s enrolled_agent status was revoked hoyt was convicted of various criminal charges in petitioners ask the court to take judicial_notice of certain facts in other hoyt-related cases and apply judicial estoppel to facts respondent has asserted in previous hoyt- related litigation we shall do neither a judicially noticeable fact is one not subject_to continued although petitioners did not become partners in washoe ranches and tbs until they began claiming related losses and credits on their federal_income_tax return petitioners also carried back unused investment credits to continued reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b petitioners are not asking the court to take judicial_notice of facts that are not subject_to reasonable dispute instead petitioners are asking the court to take judicial_notice of the truth of assertions made by taxpayers and the commissioner in other hoyt-related cases such assertions are not the proper subject of judicial_notice the doctrine_of judicial estoppel prevents a party from asserting in a legal proceeding a claim that is inconsistent with a position successfully taken by that party in a previous proceeding new 532_us_742 among the requirements for judicial estoppel to be invoked a party’s current litigating position must be clearly inconsistent with a prior litigating position id pincite petitioners have failed to identify any clear inconsistencies between respondent’s current position and his position in any previous litigation mr lindley testified and the parties stipulated that petitioners did not become partners until however the timing of petitioners’ losses and deductions is unclear and their federal_income_tax returns are not in the record the forms certificate of assessments payments and other specified matters for petitioners’ taxable years indicate that refunds were issued as the result of tentative carryback claims the form_4340 for indicates that petitioners claimed a refund on their tax_return we infer that while petitioners did not become partners until they began claiming hoyt-related losses and credits in such treatment is consistent with the timing of hoyt-related deductions claimed by other hoyt partners see keller v commissioner tcmemo_2006_166 taxpayer became a partner in a hoyt partnership in but began claiming deductions on his return through as a result of these losses and credits petitioners reported overpayments of tax for through and received refunds in the amounts claimed for at least through respondent issued washoe ranches and tbs notices of final_partnership_administrative_adjustment fpaas for at least their and taxable years after completion of the partnership-level proceedings respondent sent petitioners a form 4549a-cg income_tax examination changes reflecting changes made for petitioners’ through tax years on date respondent determined deficiencies in petitioners’ income_tax of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively on date respondent issued petitioners a final notice--notice of intent to levy and notice of your right to a hearing final notice the final notice included petitioners’ outstanding tax_liabilities for through in response to the final notice petitioners submitted a form request for a collection_due_process_hearing the fpaas are not in the record nor are any other details regarding the partnership-level proceedings apparently the tax matters partners for washoe ranches and tbs filed petitions with this court in response to the fpaas and the court rendered an opinion in durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir while durham farms j v lists tbs as a petitioner it does not list washoe ranches mr lindley testified that while they became partners in washoe ranches the partnership’s name was later changed which could explain the discrepancy petitioners argued that the proposed levies were inappropriate that they were entitled to relief based on equity hardship or public policy considerations and that mrs lindley was entitled to innocent spouse relief under collection alternatives considered petitioners checked only an installment_agreement petitioners’ case was assigned to settlement officer thomas owens mr owens in respondent’s birmingham alabama appeals_office mr owens initially scheduled a telephone sec_6330 hearing for date however after a conversation with petitioners’ representative jennifer gellner ms gellner mr owens agreed to delay the hearing to allow petitioners to submit an offer-in-compromise and any materials they wished to be considered on or around date petitioners submitted to mr owens a form_656 offer_in_compromise a form 433-a collection information statement for wage earners and self-employed individuals and three letters setting out in detail petitioners’ position regarding the offer-in-compromise petitioners attached several exhibits to the letters and provided a diskette containing additional exhibits the form_656 indicated that petitioners were seeking an offer-in-compromise based on doubt as to liability doubt as to collectibility or effective tax_administration petitioners offered to pay dollar_figure to compromise their outstanding tax_liabilities for through on the form 433-a petitioners listed the following assets asset checking accounts individual_retirement_account ford f-150 toyota 4-runner honda accord house personal effects total current balance value dollar_figure big_number loan balance n a n a big_number big_number big_number big_number big_number dollar_figure big_number -0- big_number -0- big_number the loan balance on petitioners’ home included the balance on a first mortgage dollar_figure and the balance on a second mortgage dollar_figure petitioners also reported a life_annuity valued at dollar_figure but did not include this as an asset because the annuity payments were included in their gross monthly income petitioners reported gross monthly income of dollar_figure representing mr lindley’s wages of dollar_figure mrs lindley’s wages of dollar_figure and annuity payments of dollar_figure petitioners also reported the following monthly living_expenses respondent proposed a levy with respect to petitioners’ taxable years only the details regarding petitioners’ taxable years are not in the record expense item food clothing and misc housing transportation health care taxes life_insurance other secured debt other expenses total monthly expense dollar_figure big_number big_number big_number big_number the other expenses included dollar_figure paid for their son’s private schooling and dollar_figure in attorney’s fees paid to the pearson and merriam law firm for representation in hoyt-related litigation in one of the letters petitioners state that they are offering to pay dollar_figure for all hoyt-related years to be paid in one lump sum payment this offer assumes that the irs will collect less than the reasonable collection potential based on special circumstances and or effective tax_administration the letter also included background information regarding the hoyt partnerships and set out petitioners’ special circumstances in the remaining two letters petitioners provided more background information and argued their case was a longstanding case the delay was attributable to the criminal investigation of hoyt interest should be compromised due to the longstanding nature of the case petitioners were defrauded by hoyt and the offer-in- compromise should be accepted based on equity and public policy grounds on date a telephone sec_6330 hearing was held between mr owens and ms gellner during the hearing mr owens requested more information regarding changes in income and expenses reported on the form 433-a a second mortgage on petitioners’ house obtained in date and refinancings of petitioners’ house in date and date because she did not have the requested information mr owens allowed ms gellner additional time to confer with petitioners on date and date petitioners sent additional letters to mr owens explaining the changes in income and expenses the second mortgage and the refinancings with regard to the second mortgage and the refinancings petitioners stated the lindleys obtained a second mortgage for dollar_figure in date pincite interest the date refinance absorbed all of the remaining dollar_figure second mortgage except for dollar_figure which could not be included because that amount exceeded of the appraised value thus dollar_figure was still at the high interest rate of when the date refinance was complete the date mortgage for dollar_figure was used to pay the high interest dollar_figure a dollar_figure note with telco credit_union and dollar_figure toward credit cards there never was and never has been any intent to dissipate assets the taxpayers believed the amount due was still being determined in litigation in the date letter petitioners also stated the taxpayers would like to substantially increase the offer amount and abandon their special circumstances arguments related to retirement medical conditions and the fact that they are victims of a convicted felon they would like to offer the full collection potential of dollar_figure contingent on acceptance of the payment on date on date respondent issued petitioners a notice_of_determination because he concluded that petitioners dropped their doubt as to collectibility with special circumstances and effective tax_administration arguments respondent did not address those arguments respondent determined that there was no doubt as to petitioners’ liability because the assessments were made pursuant to decisions entered in durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir in evaluating petitioners’ offer-in-compromise based on doubt as to collectibility respondent accepted the values of assets petitioners reported respondent did not include the value of the house the ford f-150 the toyota runner or the household goods in the calculation of petitioners’ respondent issued two nearly identical notices of determination one addressed to mr lindley and the other addressed to mrs lindley to avoid confusion we refer to the notices of determination as a single notice_of_determination reasonable collection potential respondent included only the 80-percent quick sale value of the honda accord dollar_figure instead of the 100-percent value petitioners reported dollar_figure instead of including the annuity payments in petitioners’ gross monthly income respondent treated the annuity as an asset with a value of dollar_figure respondent also included other assets worth dollar_figure reflecting his determination that petitioners’ date second mortgage and date refinancing were dissipations of assets respondent concluded that petitioners had net realizable equity in their assets of dollar_figure respondent accepted petitioners’ reported gross monthly income less the annuity payments respondent also accepted petitioners’ reported tax health care and life_insurance expenses however respondent reduced petitioners’ food clothing misc expense to dollar_figure and their housing and utilities expense to dollar_figure to reflect national and local standards respondent also reduced their transportation expense to dollar_figure and disallowed their other secured debt expense and their other expenses after making adjustments to their monthly expenses respondent determined that petitioners had monthly disposable income of dollar_figure and that dollar_figure was collectible from their future income respondent determined that petitioners’ reasonable collection potential was dollar_figure respondent concluded that because petitioners had the ability to pay the currently assessed amount in full their offer amount of dollar_figure was not acceptable further respondent determined that acceptance of an offer-in-compromise for through was not possible because the years were still under examination in response to the notice_of_determination petitioners filed a petition with this court on date opinion sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an offer-in-compromise is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs while petitioners’ form_656 indicated that they because petitioners made a cash offer respondent considered months of petitioners’ disposable income dollar_figure x months dollar_figure see internal_revenue_manual irm sec_5 were seeking an offer-in-compromise based on doubt as to liability doubt as to liability is no longer at issue the secretary may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1 proced admin regs generally under the commissioner’s administrative pronouncements an offer-in- compromise based on doubt as to collectibility will be acceptable only if it reflects the taxpayer’s reasonable collection potential revproc_2003_71 sec_4 2003_2_cb_517 in some cases the commissioner will accept an offer of less than the reasonable collection potential if there are special circumstances id special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential or circumstances justifying acceptance of an amount less than the reasonable collection potential of the case based on public policy or equity considerations see irm sec_5 petitioners did not present testimony or exhibits to substantiate doubt as to liability further petitioners did not address doubt as to liability in their opening brief in his answering brief respondent asserts that petitioners abandoned their doubt as to liability argument petitioners did not challenge this assertion in their reply brief based on the above we conclude that petitioners have abandoned their doubt as to liability argument the secretary may compromise a tax_liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise of the liability would not undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regs petitioners proposed an offer-in-compromise based alternatively on doubt as to collectibility doubt as to collectibility with special circumstances or effective tax_administration petitioners formally offered to pay dollar_figure to compromise their outstanding tax_liabilities for through and later increased their offer amount to dollar_figure respondent determined that petitioners abandoned their doubt as to collectibility with special circumstances and effective tax_administration arguments and that because they had the ability to pay the currently assessed tax in full they are not entitled to an offer-in-compromise based on doubt as to collectibility the proposed collection action related to petitioners’ outstanding tax_liability for only however petitioners also sought to compromise their outstanding tax_liability for the total assessed amount for is not in the record and therefore no reliable comparison can be made between the offer amount and the amount assessed because the underlying tax_liability is not at issue our review under sec_6330 is for abuse_of_discretion see 114_tc_604 goza v commissioner t c this standard does not ask us to decide whether in our own opinion petitioners’ offer-in- compromise should have been accepted but whether respondent’s rejection of the offer-in-compromise was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_ fowler v commissioner tcmemo_2004_163 a doubt as to collectibility with special circumstances and effective tax_administration mr owens did not determine whether petitioners were entitled to an offer-in-compromise based on doubt as to collectibility with special circumstances or effective tax_administration because he concluded that petitioners had abandoned those arguments in their date letter petitioners assert that they only agreed to abandon those positions contingent upon mr owens’s acceptance of their increased offer amount because he did not accept the increased offer amount petitioners argue that mr owens abused his discretion by failing to consider their special circumstances and effective tax_administration arguments petitioners’ argument is not supported by the record in the date letter petitioners stated the taxpayers would like to substantially increase the offer amount and abandon their special circumstances arguments related to retirement medical conditions and the fact that they are victims of a convicted felon they would like to offer the full collection potential of dollar_figure contingent on acceptance of the payment on date emphasis added contrary to petitioners’ assertion this letter does not state that the abandonment of their special circumstances arguments is contingent upon acceptance of their increased offer amount instead the letter communicates petitioners’ intention to do two things substantially increase the offer amount and abandon their special circumstances arguments emphasis added the only contingency expressed is that they would increase the offer amount only if the payment would be accepted on date in addition mr owens credibly testified that he did not recall petitioners’ stating that their abandonment of the special circumstances argument was contingent upon acceptance of the increased offer amount given the above- quoted language it was not arbitrary or capricious for mr owens to conclude that petitioners had abandoned their doubt as to collectibility with special circumstances and effective tax_administration arguments even assuming arguendo that mr owens should have made a final_determination with respect to petitioners’ doubt as to collectibility with special circumstances and effective tax_administration arguments we would not find that mr owens abused his discretion by rejecting petitioners’ offer-in-compromise an offer-in-compromise based on doubt as to collectibility with special circumstances or effective tax_administration must be viewed against the backdrop of sec_301_7122-1 proced admin regsdollar_figure see barnes v commissioner tcmemo_2006_150 that section requires that mr owens deny petitioners’ offer-in-compromise if its acceptance would undermine voluntary compliance with tax laws by taxpayers in general compromising petitioners’ case on grounds of public policy or equity would not enhance voluntary compliance by other taxpayers instead it would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to the prospect that acceptance of an offer-in-compromise will undermine compliance with the tax laws militates against its acceptance whether the offer-in-compromise is predicated on promotion of effective tax_administration or on doubt as to collectibility with special circumstances see revproc_2003_71 2003_2_cb_517 irm sec_5 see also barnes v commissioner tcmemo_2006_150 run those risks thus undermining rather than enhancing compliance with the tax laws see barnes v commissioner supra on brief petitioners advance numerous arguments relating to doubt as to collectibility with special circumstances and effective tax_administration because we find that mr owens did not abuse his discretion in concluding that petitioners had abandoned those arguments we need not address those arguments b doubt as to collectibility petitioners assert that mr owens erroneously determined their reasonable collection potential by reducing their allowable housing and utilities expense from dollar_figure to dollar_figure and disallowing their second mortgage expense reducing their allowable food clothing misc expense from dollar_figure to dollar_figure disallowing their other expenses failing to reduce the value of the annuity by its liquidation costs and including dollar_figure in other assets to reflect the dissipation of assetsdollar_figure although mr owens made some errors in calculating petitioners also argue that mr owens erred by not allowing as a monthly expense dollar_figure given to their daughter to pay for college-related expenses this expense was not listed on petitioners’ form 433-a or other letters nor did they indicate that the dollar_figure was part of another expense such as food clothing misc or other expenses on brief petitioners do not show when if at all they brought this expense to mr owens’s attention because this expense was not before mr owens it is not relevant to our determination of whether mr owens abused his discretion continued petitioners’ reasonable collection potential we find that those errors were harmless because even when corrected petitioners’ reasonable collection potential exceeds their offer amount petitioners’ income and expenses a housing and utilities expense sec_7122 provides that the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses sec_7122 provides that the national and local allowances should not be used to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses mr owens used national and local standards to determine petitioners’ allowable housing and utilities expense including their second mortgage expense petitioners assert that by not allowing their actual expenses they will not have adequate means to provide for basic living_expenses however petitioners did not provide any information to mr owens or to the court showing that they would be unable to provide for basic living_expenses if only allowed the national and local standards given the lack of continued petitioners do not dispute respondent’s reduction of their transportation_expenses supporting information it was not arbitrary or capricious for mr owens to use national and local standards in determining petitioners’ allowable housing and utilities expense including the second mortgage expense b food clothing etc expense mr owens used national standards for a family of to determine petitioners’ allowable food clothing etc expense petitioners argue that mr owens abused his discretion by using the standard for a family of instead of a family of as described above petitioners did not show they would be unable to provide for basic living_expenses if only allowed the national and local standards mr owens’s use of such standards was not arbitrary or capricious however mr owens erred by using the national standard for a family of mr owens acknowledged his mistake and testified that he should have used the national standard for a family of which was dollar_figure c other expenses son’s education expense mr owens disallowed petitioners’ other expenses which included dollar_figure per month for their son’s private education irm sec_5 states that expenses for dependents to attend private_schools are not allowed unless the dependents have special needs that cannot be met by public schools petitioners presented no information to indicate their son had special needs which could not be met by public schools it was not arbitrary and capricious for mr owens to disallow the school-related expense d other expenses attorney’s fees irm sec_5 provides that attorney’s fees are necessary expenses if representation before the service is needed petitioners presented information to mr owens establishing that they paid dollar_figure per month in attorney’s fees and that those fees were in connection with their hoyt-related litigation mr owens erred by disallowing petitioners’ attorney’s fees e amount collectible from future income taking the above into consideration the following chart summarizes petitioners’ monthly disposable income income expense mr lindley’s gross wages mrs lindley’s gross wages food clothing misc housing and utilities transportation taxes health care life_insurance attorney’s fees monthly disposable income amount dollar_figure big_number big_number big_number big_number big_number thus dollar_figure is collectible from petitioners’ future incomedollar_figure petitioners’ assets a annuity instead of including the annuity payments in petitioners’ gross monthly income mr owens included the annuity as an asset petitioners do not dispute treating the annuity as an asset but they argue that mr owens erred by not decreasing the value of the annuity by the tax consequences of its liquidation mr owens testified that he should have decreased the value of the annuity to account for the tax consequences however mr owens did not calculate the tax consequences in their date letter petitioners estimated that the after-tax value of the annuity was dollar_figure because mr owens did not determine the annuity’s after-tax value we shall accept petitioners’ estimated value b dissipated assets mr owens determined that petitioners were intentionally dissipating their assets when they obtained a second mortgage in date and refinanced a portion of that mortgage in date essentially mr owens determined that petitioners were pulling equity out of their house without consideration for their outstanding tax_liabilities mr owens included the amount of because petitioners made a cash offer respondent considered months of petitioners’ disposable income dollar_figure x months dollar_figure see irm sec_5 the second mortgage and the date refinancing dollar_figure as an other asset in his calculation of petitioners’ reasonable collection potential petitioners presented information to mr owens which showed with the exception of dollar_figure used to pay creditors from the date refinancing they did not pull any equity out of the house instead they were only attempting to get lower interest rates and reduce their monthly payments for this reason mr owens’s determination that the entire amount of the second mortgage and the date refinancing was a dissipation of assets is not supported by the recorddollar_figure however as petitioners concede in their date letter dollar_figure of equity was pulled from the home in the date refinancing to pay creditors and was thus a dissipation of assets c net realizable equity in assets taking the above into consideration the following chart summarizes the net realizable equity in petitioners’ assets respondent cites mr lindley’s testimony that dollar_figure of the date second mortgage was used to pay credit card debts as evidence that petitioners were intentionally dissipating assets when his testimony is taken in context it is obvious that mr lindley was confused as to the details of the second mortgage and the two refinancings mr lindley’s confused testimony does not outweigh the other information indicating that only dollar_figure in equity was pulled from the house asset checking account individual_retirement_account annuity honda accord dissipated asset total equity dollar_figure big_number big_number big_number big_number summary petitioners’ reasonable collection potential is dollar_figure because their reasonable collection potential is greater than their offer amount we find that mr owens’s rejection of petitioners’ offer-in-compromise based on doubt as to collectibility was not arbitrary or capricious c petitioners’ other argument sec_1 information sufficient for the court to review respondent’s determination petitioners argue that respondent failed to provide the court with sufficient information so that this court can conduct a thorough probing and in-depth review of respondent’s determinations petitioners’ argument is without merit generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 dollar_figure the burden was on petitioners to show that respondent abused his discretion the burden was not on respondent to provide enough information to show that he did not abuse his discretion nevertheless we find that we had more than sufficient information to review respondent’s determination mrs lindley’s innocent spouse case petitioners argue that the final notice is invalid as it relates to mrs lindley because she has an innocent spouse case pending before the tax_court at docket no in the alternative petitioners ask us to determine that mrs lindley is in innocent spouse this issue is moot because on date the tax_court entered a stipulated decision in docket no reflecting the parties’ agreement that mrs lindley is not entitled to relief under sec_6015 or f with respect to her income_tax liabilities for the taxable years and while sec_7491 shifts the burden_of_proof and or the burden of production to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioners’ returns did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 unassessed years petitioners argue that respondent abused his discretion by failing to consider their offer-in-compromise as it relates to their unassessed tax years through respondent proposed collection action for only through the ultimate issue in this case is whether respondent abused his discretion in determining that collection action for through may proceed whether respondent can or should compromise petitioners’ tax_liability for years outside of those for which collection action has been proposed is not relevant to our determination petitioners’ argument is without merit efficient collection versus intrusiveness petitioners argue that respondent failed to balance the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary see sec_6330 petitioners’ argument is not supported by the record petitioners have an outstanding tax_liability in their sec_6330 hearing petitioners proposed only an offer-in- compromise because no other collection alternatives were proposed there were not less intrusive means for respondent to consider we find that respondent balanced the need for efficient collection_of_taxes with petitioners’ legitimate concern that collection be no more intrusive than necessary d conclusion petitioners have not shown that respondent’s determination was arbitrary or capricious or without sound basis in fact or law for all of the above reasons we hold that respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed collection action in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
